April 16, 2013




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                            GREG YAKIM, Appellant

NO. 14-12-00820-CV                           V.

     BRISTOL RESIDENTIAL, L.P., RONALD L. LOZOFF, CHOICE
  CONDOMINIUMS GP, L.L.C, CHOICE CONDOMINIUMS VII, L.P., AND
            CONDO SMART REALTY, L.L.C., Appellees
               ________________________________

      Today the Court heard appellant’s unopposed motion to dismiss the appeal
from the orders signed by the court below on June 29, 2012, and July 27, 2012,
which were made final and appealable by a severance order signed August 28,
2012. Having considered the motion and found it meritorious, we order the appeal
DISMISSED.

      We further order that each party shall pay its costs by reason of this appeal.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.